Case 11-07619        Doc 38     Filed 02/11/19     Entered 02/11/19 16:38:36          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 11 B 07619
         Maurice D Powell Sr

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 02/25/2011.

         2) The plan was confirmed on 05/03/2011.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
05/03/2011.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 03/08/2018.

         6) Number of months from filing to last payment: 84.

         7) Number of months case was pending: 96.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $10,082.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 11-07619            Doc 38        Filed 02/11/19    Entered 02/11/19 16:38:36                 Desc         Page 2
                                                        of 3



 Receipts:

           Total paid by or on behalf of the debtor                 $52,937.00
           Less amount refunded to debtor                            $1,392.99

 NET RECEIPTS:                                                                                         $51,544.01


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                      $3,000.00
     Court Costs                                                                    $0.00
     Trustee Expenses & Compensation                                            $2,126.25
     Other                                                                          $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                       $5,126.25

 Attorney fees paid and disclosed by debtor:                          $0.00


 Scheduled Creditors:
 Creditor                                            Claim         Claim            Claim        Principal       Int.
 Name                                      Class   Scheduled      Asserted         Allowed         Paid         Paid
 Account Management Services           Unsecured      1,080.00       4,377.70         4,377.70      4,377.70      382.97
 Account Recovery Service              Unsecured         655.00           NA               NA            0.00        0.00
 BAC Home Loan Servicing LP            Secured       86,274.00     48,091.25        48,091.25            0.00        0.00
 BAC Home Loan Servicing LP            Secured       86,274.00     15,493.04        17,746.52      17,746.52         0.00
 Baystate Gas                          Unsecured         193.00           NA               NA            0.00        0.00
 Baystate Gas                          Unsecured         291.00           NA               NA            0.00        0.00
 Cathie L Powell                       Priority            0.00           NA               NA            0.00        0.00
 Contract Callers Inc                  Unsecured         147.00           NA               NA            0.00        0.00
 Cook County Treasurer                 Priority            0.00           NA               NA            0.00        0.00
 Internal Revenue Service              Priority             NA         446.53           446.53        446.53      414.76
 Internal Revenue Service              Unsecured            NA     18,175.60        18,175.60      18,175.60    2,052.26
 Missouri Fine Collection Center       Unsecured         137.00           NA               NA            0.00        0.00
 Missouri Fine Collection Center       Unsecured         137.00           NA               NA            0.00        0.00
 Nicor Gas                             Unsecured         233.00        184.97           184.97        184.97       21.12
 Palisades Collection LLC              Unsecured         250.00           NA               NA            0.00        0.00
 Palisades Collection LLC              Unsecured         250.00           NA               NA            0.00        0.00
 Palisades Collection LLC              Unsecured         250.00           NA               NA            0.00        0.00
 Palisades Collection LLC              Unsecured         250.00           NA               NA            0.00        0.00
 Palisades Collection LLC              Unsecured         250.00           NA               NA            0.00        0.00
 Palisades Collection LLC              Unsecured         250.00           NA               NA            0.00        0.00
 Palisades Collection LLC              Unsecured         250.00           NA               NA            0.00        0.00
 Receivables Management Inc            Unsecured         250.00      2,350.00         2,350.00      2,350.00      265.33
 Tennessee Child Support Enforcement   Priority       6,276.00            NA               NA            0.00        0.00
 Tennessee Child Support Enforcement   Unsecured      6,276.00            NA               NA            0.00        0.00
 Washington County                     Unsecured         496.00           NA               NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 11-07619        Doc 38      Filed 02/11/19     Entered 02/11/19 16:38:36             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                  $48,091.25              $0.00              $0.00
       Mortgage Arrearage                                $17,746.52         $17,746.52              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                          $65,837.77         $17,746.52              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                  $446.53            $446.53            $414.76
 TOTAL PRIORITY:                                            $446.53            $446.53            $414.76

 GENERAL UNSECURED PAYMENTS:                             $25,088.27         $25,088.27           $2,721.68


 Disbursements:

         Expenses of Administration                             $5,126.25
         Disbursements to Creditors                            $46,417.76

 TOTAL DISBURSEMENTS :                                                                     $51,544.01


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
